DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one side wall of the second support piece” (claim 6), “one side wall of the third support piece” (claim 6), “another side wall of the second support piece” (claim 6),  and “another side wall of the first support piece” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 2018/0040189 (hereinafter “Chang”, cited in an IDS).
Regarding claim 1, Chang discloses a medium conveyance route switching device for an automated teller machine, comprising: 
a support unit (110) located at a branching point of a first conveyance path, a second conveyance path and a third conveyance path where conveyance directions of a medium converge in three directions; 
a gate assembly including a first gate (122), a second gate (124a) and a third gate (124b) positioned on one ends of the first conveyance path, the second conveyance path and the third conveyance path, respectively, to guide at the branching point the medium to other conveyance paths among the first conveyance path, the second conveyance path and the third conveyance path than a conveyance path from which the medium is conveyed; and 
a rotation mechanism (140, 150) configured to rotate the first gate, the second gate and the third gate, 
wherein the rotation mechanism includes: 
a first actuator (140) configured to rotate the first gate to switch the medium conveyed from the first conveyance path to the second conveyance path or the third conveyance path; and 
a second actuator (150) configured to, when the first gate is rotated, rotate the second gate and the third gate in associated with the second gate so that the second conveyance path and the third conveyance path become open or close.
Regarding claim 2, with reference to FIGS. 3, 4A, and 4B, Chang discloses wherein the first gate is configured to guide the medium conveyed from the first conveyance path to the second conveyance path or the third conveyance path, the second gate is configured to guide the medium conveyed from the second conveyance path to the first conveyance path or the third conveyance path, and the third gate is configured to guide the medium conveyed from the third conveyance path to the first conveyance path or the second conveyance path.
Regarding claim 3, wherein the first gate includes a first rotation shaft (122b) rotatably mounted to the support unit and a plurality of first gate pieces (122 includes plural guiding pieces that extend, shown in FIG. 1 and 2) disposed on one side of the first rotation shaft, the first gate pieces being spaced apart from each other along a longitudinal direction of the first rotation shaft, the second gate includes a second rotation shaft (124c) rotatably mounted to the support unit and a plurality of second gate pieces (shown in FIG. 2) disposed on one side of the second rotation shaft, the second gate pieces being spaced apart from each other along a longitudinal direction of the second rotation shaft, and the third gate includes a third rotation shaft (124d) rotatably mounted to the support unit and a plurality of third gate pieces (shown in FIG. 2) disposed on one side of the third rotation shaft, the third gate pieces being spaced apart from each other along a longitudinal direction of the third rotation shaft.
Regarding claim 9, with reference to FIG. 2, wherein the first actuator is operatively connected to one end of the first gate, and the second actuator is located on the other end side of the first gate so as to be operatively connected to the second gate and the third gate.
Regarding claim 10, an automated teller machine (para. [0049]), comprising: a conveyance path configured to provide conveyance routes for a medium to be deposited and withdrawn through a deposit/withdrawal part (40a, FIG. 9); 
a medium conveyance route switching device of claim 1 configured to guide a moving direction of the medium at a branching point of the conveyance path where the conveyance routes are branched; and a discrimination part (40b, FIG. 9) installed on the conveyance path to discriminate the presence or absence of an abnormality and the type of the medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zhu et al. WO 2015/032184 A1 (hereinafter “Zhu”, cited in an IDS).
Regarding claims 4 and 5, Chang teaches a link mechanism (124f, 124g)configured to operatively connect the third rotation shaft and the second actuator and the second rotation shaft, but fails to explicitly teach wherein the rotation mechanism further includes a driving gear configured to operatively connect the third rotation shaft and the second actuator, and a driven gear configured to operatively connect the second rotation shaft and the driving gear.
Zhu teaches the concept of using gears (05 and 06) located on shafts (02 and 04) of guide gates (01 and 03) as a mechanism to link movement of one gate to another guide gate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Chang’s link mechanism with the gears of Zhu in order to achieve the same predictable result of transmitting motion of one gate to the other gate.  Also, arranging a driving gear on the third rotation shaft and the driven gear on the second rotation shaft would have been obvious to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited reference of Chou et al. US 10,377,599 (equivalent to EP 3422305) is a 102(a)(1) reference for at least claim 1-3, 9 and 10.  Cited reference of Liao et al. CN 106097567A is a 102(a)(1) reference for at least claim 1-3, 9 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653